Citation Nr: 0941404	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-10 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to November 16, 2005, 
for the award of nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from October 1990 to 
October 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).


FINDINGS OF FACT

1.  In December 2002, the RO issued a rating decision which 
denied entitlement to nonservice-connected disability pension 
benefits.  Notice of this decision was sent by the RO to the 
Veteran that same month.  

2.  In August 2003, the Veteran filed a timely notice of 
disagreement with the RO's December 2002 decision.

3.  In April 2004, the RO issued a statement of the case.  
Thereafter, a timely substantive appeal was not received.

4.  On November 16, 2005, the Veteran filed a claim seeking 
entitlement to nonservice-connected disability pension 
benefits.


CONCLUSION OF LAW

The criteria for an effective date prior to November 16, 
2005, for the award of nonservice-connected disability 
pension benefits have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.400 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The RO's January 2006 and June 2007 letters advised the 
Veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  With 
respect to the Dingess requirements, the RO's July 2007 
letter provided the Veteran with notice of what type of 
information and evidence was needed to establish an effective 
date.  

While the RO's letters failed to address notice of the type 
of evidence necessary to establish a disability rating, the 
RO's January 2006 letter addressed the information and 
evidence needed to establish entitlement to nonservice-
connected disability pension benefits.  In addition, there is 
no prejudice in issuing a final decision herein because the 
preponderance of the evidence is against the claim for an 
earlier effective.  Thus, any questions as to the appropriate 
disability rating to be assigned are moot.  

Moreover, notice is not necessary in this case because the 
outcome of this earlier effective date claim depends 
exclusively on documents which are already contained in the 
Veteran's VA claims folder.  Specifically, the United States 
Court of Appeals for Veterans Claims has held that a Veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him with notice of the laws 
and regulations governing effective dates, if, based on the 
facts of the case, entitlement to an earlier effective date 
is not shown as a matter of law.  See Nelson v. Principi, 18 
Vet. App. 407, 410 (2004).  No additional development could 
alter the evidentiary or procedural posture of this case.  
Specifically, the Veteran's contentions herein concern his 
claimed failure to receive the RO's April 2004 statement of 
the case.  There is no indication that any additional 
evidence is available herein, and in the absence of potential 
additional evidence, no notice is necessary.  See Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) (holding that VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  As the outcome of this earlier 
effective date claim rests with evidence that is already in 
the claims folder.  See Nelson, 18 Vet. App. at 410.  Thus, 
no reasonable possibility exists that additional assistance 
would aid in substantiating the Veteran's claim herein.

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the service of a 
representative, and has been accorded ample opportunity to 
present evidence and argument in support of his claim.  Id.   

Under these circumstances, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of his claim herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Nonservice-connected disability pension benefits are payable 
to a Veteran who served for 90 days or more during a period 
of war and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of 
his or her own willful misconduct.  See 38 U.S.C.A. § 1521 
(West 2002); see also Dilles v. Brown, 5 Vet. App. 88, 89-90 
(1993).

In July 2002, the Veteran filed his initial claim seeking 
entitlement to nonservice-connected disability pension 
benefits.  In December 2002, the RO issued a rating decision 
which denied the Veteran's claim.  Notice of this decision 
was sent by the RO to the Veteran that same month.

In August 2003, the Veteran filed a timely notice of 
disagreement with the RO's December 2002 decision.  In April 
2004, the RO issued a statement of the case.  Thereafter, a 
timely substantive appeal of this issue was not received.  

On November 16, 2005, the Veteran filed a claim seeking 
entitlement to nonservice-connected disability pension 
benefits.  In December 2006, the RO issued a rating decision 
which granted entitlement to nonservice-connected pension 
benefits, effective from November 16, 2005.  The Veteran has 
subsequently appealed this decision seeking an effective date 
prior to November 16, 2005, for the award of nonservice-
connected disability pension benefits.  In support of his 
claim, the Veteran argues that the effective date for this 
award should be based upon his initial claim filed in July 
2002.  Specifically, he contends that he was not able to 
respond to VA correspondence because he was incarcerated from 
September 2003 to January 2005. 

In general, the effective date of an award of compensation or 
pension based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2009); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have intent to file a 
claim for VA benefits).  An informal claim is any 
communication indicating intent to apply for one or more 
benefits, and must identify the benefit sought.  38 C.F.R. § 
3.155(a).  A claim, whether "formal" or "informal," must be 
"in writing" in order to be considered a "claim" or 
"application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  

The effective date for pension claims received on or after 
October 1, 1984, is the date of receipt of the claim, unless, 
within one year from the date on which the Veteran became 
permanently and totally disabled, the Veteran files a claim 
for a retroactive award and establishes that a physical or 
mental disability, which was not the result of the Veteran's 
own willful misconduct, was so incapacitating that it 
prevented him or her from filing a disability pension claim 
for at least the first 30 days immediately following the date 
on which the Veteran became permanently and totally disabled.  
See 38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).  Extensive 
hospitalization will generally qualify as sufficiently 
incapacitating to have prevented the filing of a claim.  See 
38 C.F.R. § 3.400(b)(1)(ii)(B).

Initially, the Board concludes that the RO's December 2002 
rating decision which denied entitlement to nonservice-
connected disability is final.  See 38 C.F.R. § 20.302(b) 
(2009); see also 38 U.S.C.A. § 7105(d)(3) (West 2002).  

Despite the Veteran's September 2007 allegations of untimely 
and incomplete mail service at the institution in which he 
was imprisoned from September 2003 to January 2005, good 
cause has not been established for extending the period for 
filing a substantive appeal herein for well over one year.  
There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties." United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (holding that VA need only mail notice 
to the last address of record for the presumption to attach).  
This presumption of regularity in the administrative process 
may be rebutted by "clear evidence to the contrary."  
Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The April 
2004 statement of the case was mailed to his address of 
record, which has remained the same from the time of his 
initial claim in July 2002 to the present.  In addition, 
there is no indication that the April 2004 statement of the 
case was returned as undeliverable by the post office.  

Following the RO's issuance of the April 2004 statement of 
the case, the first correspondence received from the Veteran 
was his claim for entitlement to nonservice-connection 
pension received on November 16, 2005.  Therefore, even if 
entitlement arose prior to the date of claim, the later date 
is the Veteran's claim for entitlement to nonservice-
connected disability pension benefits, which, in this case is 
November 16, 2005.  38 C.F.R. § 3.400.  The Veteran has not 
alleged, nor does any evidence suggest, that any physical or 
mental disability prevented him from filing a claim for 
disability pension benefits.  See 38 C.F.R. 
§ 3.400(b)(1)(ii)(A)-(B).  Thus, no basis for an effective 
date prior to November 16, 2005, for the award of nonservice-
connected disability pension benefits has been established.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than November 16, 2005, for the 
award of nonservice-connected disability pension benefits is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


